Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a skateboard truck, comprising: a baseplate configured for mounting to a bottom surface of a skateboard deck; a hanger configured to hold an axle; a monocoque hex nut mounted inside the baseplate; and a kingpin bolt having a threaded portion affixed to the monocoque hex nut to secure the baseplate and hanger together relative to the bottom surface of the skateboard deck; wherein the baseplate comprises first and second opposing primary surfaces, the first primary surface configured to be positioned coincident with the bottom surface of the skateboard deck; wherein the first primary surface of the baseplate comprises a recessed cavity to fit the monocoque hex nut; wherein the baseplate comprises a through hole that is bored through the recess cavity and out to the second primary surface, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the baseplate through hole has the same inside dimension as an outer major surface of the monocoque hex nut as required by Claim 1.
Claims 2-9 and 14-20 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618